Case: 19-14641     Date Filed: 09/21/2020   Page: 1 of 7



                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-14641
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 6:19-cr-00160-PGB-LRH-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

THOMAS ROWLAND,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 21, 2020)

Before WILLIAM PRYOR, Chief Judge, WILSON and ANDERSON, Circuit
Judges.

PER CURIAM:

      Thomas Rowland appeals his sentence of 300 months of imprisonment

following his plea of guilty to attempting to entice a minor to engage in sexual
               Case: 19-14641     Date Filed: 09/21/2020     Page: 2 of 7



activity. 18 U.S.C. § 2422(b). Rowland argues that the decision to vary upward

from his statutory mandatory minimum sentence of 120 months of imprisonment

made his sentence procedurally and substantively unreasonable. We affirm.

      Rowland admitted that, on March 24, 2019, he responded to an undercover

agent’s advertisement on a website for adults seeking sexual encounters with

children and, over the next three months, he planned an eight-day tryst with the

agent’s fictitious 13-year-old daughter. Rowland referred to the tryst as a “play

date” and stated that he had “a little . . . [prior experience with] a gf’s 14yo dau.”

He inquired about using condoms, about the girl’s “[o]ral/vaginal/anal

availability,” and if she expected a “sexy/loving,” “mild bondage (blindfolds,

cuffs),” or “slut training” encounter. Rowland also asked if the agent would watch

and record the events and if he wanted to “spit-roast or DP (double penetrate)” the

young girl. Rowland told the agent that he “plan[ned] to check a bag full of fun” on

his flight from Philadelphia, he requested the girl’s body measurements to buy

“sexy outfits,” he inquired whether a weight bench would be available to tie the

girl to, and he shared that he had “been walking around with a permanent hardon

thinking about this.” Rowland asked the agent to have on hand “a good-sized bottle

of baby oil,” “some good, soft cotton rope,” “lots of conventional lube,” “towels,”

“baby wipes,” and “a couple of small jars of vaseline” available “in several

rooms.” Rowland elaborated that he “like[d] to use [Vaseline] to prep an asshole


                                           2
               Case: 19-14641    Date Filed: 09/21/2020    Page: 3 of 7



before fucking it – its easier to get inside and make sure its well-prepped” and

“nothin kills [his] moood like having to hunt down the lube.” And Rowland

emailed the agent a collection of photographs of items he had purchased, including

bunny ears and a nose, nipple clamps, an anal plug with a pink fur ball attached, a

glass dildo, a silver-colored anal plug, two Ben Wa balls, a vibrator, one pair of

handcuffs, two other pairs of restraining devices, ball gags, and an assortment of

schoolgirl and cheerleader outfits. On June 21, 2019, after the agent collected

Rowland from the airport in Orlando, federal agents performed a traffic stop,

arrested Rowland, and discovered in his luggage the sex toys and outfits he had

referenced in his messages and other paraphernalia used for sexual activities.

      Rowland admitted, by failing to object, to the facts and calculations in his

presentence investigation report. See United States v. Wade, 458 F.3d 1273, 1277

(11th Cir. 2006). The presentence report stated that Rowland, at 51 years old, had

never been married and had no children, but had been involved with a mother of

three children for nine months. The report also stated that, at Rowland’s request,

the agent had sent a photograph showing a young girl holding a sign that said,

“Hurry down Uncle Tom,” and that Rowland saw the cotton rope he had requested

inside the agent’s car before being arrested. The report described the findings of

Eric Imhof, a psychologist, that Rowland had Pedophilic Disorder and of a

polygraph examiner that Rowland’s nominal reactions suggested he was not being


                                          3
               Case: 19-14641     Date Filed: 09/21/2020   Page: 4 of 7



deceptive when denying having had sexual contact with a minor. The report

assigned Rowland a total offense level of 27 and a criminal history category of I,

which resulted in an advisory guideline range of 70 to 87 months of imprisonment.

But because Rowland had a mandatory statutory minimum sentence of 120 months

of imprisonment, that became his guideline sentence. United States Sentencing

Guidelines Manual § 5G1.1(b) (Nov. 2018).

      At sentencing, Rowland requested the mandatory minimum sentence and

highlighted parts of his messages stating that he would not force the girl into

unwelcome activities, but the district court decided to vary upward and sentence

him to 300 months of imprisonment. The district court stated that the statutory

minimum was inadequate to address the seriousness of Rowland’s crime and to

deter him from future similar conduct. The district court explained that it selected a

sentence based on Rowland’s criminal charge, his plea agreement, his presentence

report, the findings of Dr. Imhof and the polygraph examiner, the Sentencing

Guidelines, the statutory sentencing factors, 18 U.S.C. § 3553(a), and sentences it

had imposed in other cases. The district court stated that it did not consider

Rowland’s conduct to be “as severe as” a case in which it sentenced a man to life

imprisonment for having bragged about having prior similar experiences and flew

to Orlando with devices in hand intended to “inflict[] pain” on a 12- or 13-year-old

child. And the district court stated that Rowland’s conduct was more serious than


                                          4
               Case: 19-14641     Date Filed: 09/21/2020   Page: 5 of 7



cases in which it had imposed a 10-year sentence on a 64-year-old man with

bipolar disorder who contacted unwittingly an undercover agent to arrange a sexual

encounter with his fictional 12-year-old; a 365-month sentence on a 35-year-old

man with mental health issues who shared images of child pornography and

communicated with an agent about having sex with fictional 9- and 11-year-old

girls; and a 210-month sentence on a 30-year-old man who made an online inquiry

“for the first time” about having sex with a young girl.

      We review the reasonableness of a sentence under a deferential standard for

abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). “[A] sentence

may be reviewed for procedural or substantive unreasonableness.” United States v.

Ellisor, 522 F.3d 1255, 1273 (11th Cir. 2008). We must ensure, first, that the

district court did not commit a procedural error by, among other things, “failing to

consider the [statutory sentencing] factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen sentence—including an

explanation for any deviation from the Guidelines range.” Gall, 552 U.S. at 51.

Next, we ensure that the sentence is substantively reasonable in the light of the

sentencing factors, 18 U.S.C. § 3553(a). Id. Because the abuse of discretion

standard “allows a range of choice for the district court,” we will not disturb the

sentence imposed unless “we are left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a) factors


                                          5
               Case: 19-14641     Date Filed: 09/21/2020    Page: 6 of 7



by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1189, 1190 (11th

Cir. 2010) (en banc) (internal quotation marks omitted).

      Rowland’s sentence is procedurally reasonable. The district court explained

that the mandatory minimum sentence punished the “least offensive conduct” and

its chosen sentence achieved parity with the sentences it had imposed on other

child predators and addressed the egregiousness of Rowland’s conduct. See Gall,

552 U.S. at 51. And the district court stated that it found “troubling” Rowland’s

lengthy and graphic planning, his demeaning demand that the child invite him to

come to her, and his resolve to abuse a child as evidenced by his interstate travel

and his transportation of devices intended to satiate his prurient interests. The

district court also explained that Rowland’s “vile” behavior merited discounting

the psychologist’s opinion that Rowland had a below-average risk of offending.

Rowland argues that he was deprived of his rights “to a fair proceeding” and “to

effective assistance of counsel” when he did not receive notice that the district

court intended to impose an above-guidelines sentence, but notice is required only

for a departure from the Sentencing Guidelines, see Fed. R. Crim. P. 32(h), not a

variance from the recommended sentencing range, Irizarry v. United States, 553

U.S. 708, 710–16 (2008).




                                           6
              Case: 19-14641     Date Filed: 09/21/2020   Page: 7 of 7



      Rowland’s sentence of 300 months of imprisonment is also substantively

reasonable. That sentence is within the “range of reasonable sentences dictated by

the facts of [this] case,” Irey, 612 F.3d at 1190. Rowland’s messages, preparation,

purchases, and journey evidenced that he was a man who longed to and would go

to great lengths to molest a young girl. The district court reasonably determined

that varying upward 180 months above Rowland’s guideline sentence was required

to address the seriousness of his conduct, to deter him from committing future

similar crimes, to protect the public, and to avoid an unwarranted sentencing

disparity. See 18 U.S.C. § 3553(a). We have affirmed variances of comparable

magnitude. See United States v. Rosales-Bruno, 789 F.3d 1249, 1256–57 (11th Cir.

2015) (affirming sentence more than three times as long as the top of the

recommended sentencing range); United States v. Early, 686 F.3d 1219, 1221–23

(11th Cir. 2012) (affirming sentence 113 months above the advisory guideline

range). And the district court sentenced Rowland far below the statutory maximum

sentence of imprisonment for life. We cannot say that the district court abused its

discretion.

      We AFFIRM Rowland’s sentence.




                                          7